Exhibit 10.7(a)

June 1, 2011

Eckhardt Trading Company

1314 North Dearborn Parkway

The Carriage House

Chicago, Illinois 60610

Attention: Ms. Audrey L. Gale

Re: Management Agreement Renewal

Dear Ms. Gale:

We are writing with respect to your management agreement concerning the
commodity pool to which reference is made below (the “Management Agreement”). We
are extending the term of the Management Agreement through June 30, 2012 and all
other provisions of the Management Agreement will remain unchanged.

 

  •  

CMF Eckhardt Master Fund L.P.

 

  •  

Diversified 2000 Futures Fund L.P.

 

  •  

Diversified Multi-Advisor Futures Fund L.P.

 

  •  

Diversified Multi-Advisor Futures Fund L.P. II

Please acknowledge receipt of this modification by signing one copy of this
letter and returning it to the attention of Ms. Jennifer Magro at the address
above or fax to 212-296-6868. If you have any questions I can be reached at
212-296-1302.

Very truly yours,

 

CERES MANAGED FUTURES LLC   By:  

/s/ Jennifer Magro

    Jennifer Magro     Chief Financial Officer and Director   ECKHARDT TRADING
COMPANY   By:  

/s/ John D. Fornengo

    Print Name: John D. Fornengo  

JM/sr